NO. 12-01-00198-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TEXAS DEPARTMENT OF
PUBLIC SAFETY,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

HARRY LOUIS GRAHAM, JR.,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
	The parties hereto have filed a Joint Motion to Reverse and Remand for Entry of an Agreed
Order.  The motion has been signed by the attorneys for both parties and represents that the parties'
agreement disposes of all issues presented for appeal.  Further, the motion requests that this cause be
remanded to the trial court for entry of an Agreed Order Denying Expunction.  Because the parties
have met the requirements of Tex. R. App. P. 42.1(a)(1), the motion is granted, the trial court's
judgment is reversed and the cause remanded to the trial court for entry of Agreed Order Denying
Expunction.
Opinion delivered October 24, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.





(DO NOT PUBLISH)